UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2013 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number 000-54662 Beamz Interactive, Inc. (Name of registrant as specified in its charter) Delaware 94-3399024 (State or other jurisdiction of incorporation) (IRS employer identification no.) 15354 N. 83rd Way, Suite 101 Scottsdale, Arizona 85260 (480) 424-2053 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Shares issued and outstanding of the registrant’s $.001 par value common stock as of November 8, 2013: 24,971,790. PART I – FINANCIAL INFORMATION Item 1:Financial Statements Condensed Balance Sheets as of September 30, 2013 (unaudited) and June 30, 2013 3 Unaudited Condensed Statements of Operationsfor the three months ended September 30, 2013 and 2012 4 Unaudited Condensed Statements of Cash Flows for the three months ended September 30, 2013 and 2012 5 Notes to Unaudited Condensed Financial Statements 6 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures about Market Risk 23 Item 4:Controls and Procedures 24 PART II – OTHER INFORMATION Item 1:Legal Proceedings 24 Item 1A: Risk Factors 24 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3:Defaults upon Senior Securities 24 Item 4:Mine Safety Disclosures 24 Item 5:Other Information 25 Item 6:Exhibits 25 Signatures 26 2 PART I – FINANCIAL INFORMATION BEAMZ INTERACTIVE, INC. CONDENSED BALANCE SHEETS September 30, 2013 and June 30, 2013 ASSETS September 30, June 30, (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net - Prepaid expenses Total Current Assets Prepaid expenses - long term portion Property and equipment, net - Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Accrued liabilities Advances from related party - Notes payable, net of discount Total Current Liabilities Long-Term Liabilities Notes payable, net of discount Notes payable - related parties, net of discount Total Liabilities Commitments and Contingencies - - Stockholders' Equity (Deficit): Preferred Stock 10,000,000 shares authorized $.001 par value: Series D Convertible Preferred; 1,300,000 authorized; 811,038 shares issued and outstanding Common Stock, $.001 par value, 40,000,000 shares authorized; 24,971,790 and 22,668,039 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The Accompanying Notes are an Integral Part of the Condensed Financial Statements 3 BEAMZ INTERACTIVE, INC. CONDENSED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, 2013 and 2012 (Unaudited) Sales, net $ $ Cost of goods sold Gross profit (loss) ) Depreciation and amortization Research and development expenses Sales and marketing expenses General and administrative expenses Loss from Operations ) ) Other Income (Expense): Interest expense ) ) Net Loss $ ) $ ) Loss per share Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding - basic and diluted The Accompanying Notes are an Integral Part of the Condensed Financial Statements 4 BEAMZ INTERACTIVE, INC. CONDENSED STATEMENTS OF CASH FLOWS For the Three Months Ended September 30, 2013 and 2012 (Unaudited) (Unaudited) (Unaudited) Reconciliation of Net Loss to Net Cash Provided (Used) by Operating Activities Net Loss $ ) $ ) Cash flows from operating activities: Depreciation and amortization Equity issued for services and liabilities Allowance for doubtful accounts Amortization of debt discount Payment of services by related parties Changes in Operating Assets and Liabilities Accounts receivable ) ) Inventory ) Prepaid expenses and other assets ) ) Accounts payable Accrued liabilities ) Net cash used by operating activities ) ) Cash flows from investing activities: Purchase of equipment ) - Net cash used by investing activities ) - Cash flows from financing activities: Proceeds from related party bridge loans Proceeds from exercise of warrants Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing and financing activities: Related party payments of accounts payable $ $ Warrants issued with bridge loans $ $ Issuance of bridge loan for payment of services $
